DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 1, Figures 1-9, Claims 1-14, 16 in the reply filed on 07/19/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because examining all of the species requires additional searching due to different structure of the shown species. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 11 includes front and rear members on both sides of the mover. The disclosure has only one front member and one rear member that are not on both sides of the mover. The claims will be examined as best understood.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, the term “rod-like” is unclear since the examiner cannot determine what is being claimed. The claim will be examined as best understood.
In re claim 1, the term “the pair of stators” lacks antecedent basis.
In re claim 16 the term “a yoke” is indefinite because it is unclear whether it is the same yoke as in claim 1 or a different yoke.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 8698582) in view of Cardwell (US 9704676).
In re claim 1, Uchida, in figures 1-15, discloses a contact device, comprising: a stator that is a pair of rod-like members (13a-b); a mover (23) having a movable facing 
In re claim 2, Uchida, in figures 1-15, discloses that the housing has a mover guide configured to restrict the movement of the mover in the extension direction of the stator (as seen in figures 2 and 12 restricting mover 23).
In re claim 3, Uchida, in figures 1-15, discloses a contact device, comprising: a pair of stators (13a-b); a mover (23) having a movable facing surface facing the 5pair of stators; a housing (11) configured to support the stator and accommodate the mover. Uchida does not teach a yoke facing a movable facing surface. Cardwell however, in figures 1-17 teaches a yoke (106) fixed to the housing so as to face a movable facing surface of a mover (as shown in figure 15) and containing a soft magnetic material (218a), wherein 10the yoke is asymmetrical along a direction perpendicular to the movable direction of the mover (as seen in the figures). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a yoke as taught by Cardwell next to the mover of Uchida in order to 
In re claim 4, Uchida, in figures 1-15, discloses that the housing has a base extending along the movable direction of the mover (shown in figure 1), and the pair of stators extend from an intermediate position of the base in the 30movable direction so as to be orthogonal to the movable direction (as shown in figures 1-2, and 11-13).
In re claim 5, Uchida, in figures 1-15, discloses that the housing has a fixed intermediate member (portion of the housing that the stators attach to) opposed to the movable facing surface, and extending from the intermediate position in the movable direction of the mover so as to be orthogonal to the movable direction.
In re claim 6, Uchida, in figures 1-15, discloses a contact device, comprising: a pair of stators (13a-b); a mover (23) having a movable facing surface facing the pair of stators; a base (11) has a fixed intermediate member (portion of the housing that the stators attach to) opposed to the movable facing surface, and extending from an intermediate position in the movable direction of 10the mover so as to be orthogonal to the movable direction. Uchida does not teach a yoke facing a movable facing surface. Cardwell however, in figures 1-17 teaches a yoke (106) fixed to the housing so as to face a movable facing surface of a mover (as shown in figure 15) and containing a soft magnetic material (218a), wherein 10the yoke is asymmetrical along a direction perpendicular to the movable direction of the mover (as seen in the figures). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned a yoke as taught by Cardwell on the 
In re claim 7, Uchida modified by Cardwell, discloses that the yoke is configured to apply an electromagnetic force against the contact repulsion force to open the mover, to the mover, the yoke applies the electromagnetic force that maintains the mover in an ON state, when a current exceeding a threshold flows in the mover, and  20the yoke applies an electromagnetic force that allows movement of the mover from the ON state to the OFF state, when a current below the threshold flows in the mover (Uchida discusses that the Lorentz force acts to maintain the mover in an on state (see column 6 lines 35-45); the yoke enhances the force by allowing more flux to create the force).
In re claim 8, Uchida, in figures 1-15, discloses a spring (24) configured to bias the mover toward the stator.
In re claim 9, Uchida modified by Cardwell, discloses that yokes are magnetic path members having an air gap, and the yoke is arranged to position the mover in the air gap (as shown by Cardwell).
In re claim 10, Uchida modified by Cardwell, discloses that the yoke has different overlap amounts on both sides of the mover (as best seen in figure 5 of Cardwell; the yoke shape has different overlap amounts).
In re claim 11, Uchida, in figures 1-15, discloses that the yoke has a front member and a rear member (members 202-203 and 213-214 meet this limitation) on both sides of the mover, and the front member and the rear member have different heights (as best seen in figure 6).
In re claim 12, Uchida, in figures 1-15, discloses the yoke has the front member in which magnetic flux flows in from the mover, and the rear member in which magnetic flux flows out toward the mover, and 10the height of the rear member is lower than that of the front member (both front and rear members can have flux flow in either direction depending on current direction. The height differences are best seen in figure 6).
In re claim 13, Uchida, in figures 1-15, discloses that the yoke has the front member in which magnetic flux flows in from the mover, and the rear member in which magnetic flux flows out toward the mover, 15and the height of the rear member is higher than that of the front member (both front and rear members can have flux flow in either direction depending on current direction. The height differences are best seen in figure 6).
In re claim 14, Uchida modified by Cardwell, discloses that the yoke and the stator are fixed to a same member (all members in the device are fixed to each other, thus any other member in the device meets this limitation).
In re claim 16, Uchida modified by Cardwell, discloses an electromagnet device configured to move the mover; and 28 / 30a yoke being disposed between the mover and the electromagnet device, wherein the yoke has an opening (it would have been obvious to have made an opening in the yoke for the combined device in order to maintain connecting member for moving the mover) for arranging a connecting member (21-22) positioned between the mover and the electromagnet device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837